Citation Nr: 1143309	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral optic atrophy.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney At Law


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2006, the Veteran presented testimony before RO personnel; in July 2008, the Veteran presented testimony before the undersigned Veterans Law Judge sitting at the RO; transcripts of the hearings are of record.

A February 13, 2009 Board decision denied the claims on appeal.  The Veteran appealed the February 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 memorandum decision the Court vacated the Board's February 13, 2009 decision and remanded the case to the Board for further proceedings consistent with the Court's February 2011 decision.

The reopened claim of entitlement to service connection for bilateral optic atrophy and the claim of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  A February 1974 rating decision denied service connection for bilateral optic atrophy.

2.  Evidence added to the record since the February 1974 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral optic atrophy.


CONCLUSIONS OF LAW

1.  The February 1974 RO decision that denied service connection for bilateral optic atrophy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for entitlement to service connection for bilateral optic atrophy is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to reopen the claim for service connection for bilateral optic atrophy, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

A February 1974 rating decision denied service connection for bilateral optic atrophy.  The Veteran did not appeal the February 1974 decision and it became final.  38 U.S.C.A. § 7105.  In July 2005 the Veteran requested that his bilateral optic atrophy disability claim be reopened.  In a November 2005 rating decision, the RO denied the Veteran's petition to reopen the bilateral optic atrophy claim, and the present appeal ensued.

The February 1974 RO decision denied the Veteran's optic atrophy claim on the basis that the Veteran's visual disability preexisted service and was not aggravated by service.

The Court's February 2011 memorandum decision stated (page 4), in pertinent part, as follows:

The [Veteran] has now submitted evidence that calls into doubt the February 1974 rating board's findings that his optic atrophy "clearly pre[ ]existed service" and that there was "no evidence of record to warrant a finding of aggravation of this condition by service."  As described, this evidence includes hearing testimony from the [Veteran] indicating that his eye problems began in service and that his eyes became irritated while working in a gas chamber in basic training, as well as a buddy statement that seems to corroborate this testimony.

The Court observes that the [Veteran] has now submitted evidence showing both an in-service injury and a current disability, and it is possible that, if the claim is ultimately reopened, he could be entitled to a medical examination that will provide the missing nexus element.

The Court further observed (page 5) that the Board's February 2009 decision was made prior to the Court's Shade v. Shinseki decision.

As essentially noted by the Court's February 2011 memorandum decision, the Veteran has submitted evidence that he did not have eye problems prior to service, and has also provided his testimony and a service comrade's statement (as well as a statement from his wife) indicating that he had problems with his eyes during service and thereafter.  The Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received to reopen the bilateral optic atrophy claim.


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral optic atrophy, the appeal, to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the bilateral optic atrophy claim, whether the Veteran has visual disability that is related to service is a medical question and requires medical expertise.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the issue of entitlement to service connection for bilateral optic atrophy could impact the Veteran's TDIU claim, appellate consideration of the issue of entitlement to a TDIU is deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all VA treatment records of the Veteran dated from August 2008 to the present.  All records obtained must be associated with the claims folder.

2.  The Veteran should be scheduled for the appropriate VA examination regarding the optic atrophy disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current eye disability that is related to his active service.  If such disability is found to have preexisted service, the examiner is asked to state whether such disability was aggravated by the Veteran's military service.  The examiner must explain the rationale for all opinions given.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues of entitlement to service connection for bilateral optic atrophy and entitlement to a TDIU.  If either of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


